UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7465



DARRELL WEST,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD, Director of South Carolina
Department of Corrections; CHARLES CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-3793-9-24BG)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell West, Appellant Pro Se. Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell West seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding under § 2254 unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F. 3d 676, 684 (4th

Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).       We have reviewed the record and

conclude for the reasons stated by the district court that West has

not satisfied either standard.    See West v. Maynard, No. CA-01-

3793-9-24BG (D.S.C. Sept. 12, 2002).         Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3